Filed 2/18/22 P. v. Livingston CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B306775

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA445708)
         v.

KAYVEON LIVINGSTON,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Stephen A. Marcus, Judge. Affirmed in part,
reversed in part, and remanded with instructions.
      Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Defendant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Viet H. Nguyen,
Deputy Attorneys General, for Plaintiff and Respondent.
                    I.    INTRODUCTION

     The Los Angeles County District Attorney charged
defendant and appellant Kayveon Livingston and codefendants
Christopher Griffis and Alontae Green with murder (Pen. Code,
§ 187, subd. (a)1) and defendant and Griffis with shooting at an
occupied building (§ 246).2 The District Attorney alleged that in
the commission of the murder and shooting a principal personally
and intentionally discharged a firearm causing death (§ 12022.53,
subds. (d) and (e)(1)) and the offenses were committed for the
benefit of, at the direction of, or in association with a criminal
street gang with the specific intent to promote, further, and
assist in criminal conduct by gang members (§ 186.22, subds.
(b)(1)(C) and (b)(4)).
       Defendant and Griffis were tried together before separate
juries. Defendant’s jury convicted him of second degree murder
and shooting at an occupied building. It found true the gang
allegations and not true the firearm allegations.3 The trial court


1     All further statutory references are to the Penal Code
unless otherwise stated.

2     The District Attorney also charged Green with attempted
murder (§§ 664/187, subd. (a)) and shooting at an occupied motor
vehicle (§ 246) and alleged firearm (§ 12022.53, subd. (c)) and
gang enhancements (§ 186.22, subds. (b)(1)(C) and (b)(4)).

3     Griffis’s jury convicted him of first degree murder and
shooting at an occupied building and found true the firearm and
gang allegations. Green was not tried with defendant and Griffis
and the record does not reflect the disposition of the charges
against him.




                                2
sentenced defendant to concurrent terms of 15 years to life in
state prison.
       On appeal, defendant contends that the trial court erred
when it denied his Batson/Wheeler4 motions, failed to instruct the
jury on heat of passion voluntary manslaughter, admitted
Griffis’s social media posts, and admitted documentary evidence
in support of the gang enhancement allegations. He further
contends that recent amendments to section 186.22 in Assembly
Bill No. 333 render deficient the jury instruction on the gang
enhancement allegations and trial counsel provided ineffective
assistance by failing to request an instruction on adoptive
admissions. We reverse the jury’s true findings on the gang
enhancement allegations and remand the matter to the court to
give the People the opportunity to retry the gang enhancement
allegations under the amendments to section 186.22. We
otherwise affirm the judgment.

                     II.   BACKGROUND

      At about 6:45 p.m. on March 14, 2016, Los Angeles Police
Department Officer Joshua Parker responded to 1801 West
Adams Boulevard. There, he saw Bradford Smith lying on the
ground. Smith had been shot and killed. Smith was a member of
the Rolling 20s Bloods gang who went by the gang moniker “Baby
Slick.”
      Among the Rolling 20s Blood’s rivals were the Rolling 30s
Harlem Crips gang (Rolling 30s Crips). The Rolling 20s Bloods
and Rolling 30s Crips shared a common border—Jefferson

4    Batson v. Kentucky (1986) 476 U.S. 79 (Batson); People v.
Wheeler (1978) 22 Cal.3d 258 (Wheeler).




                                3
Boulevard—and had been rivals since the late 1970s. During
February and March 2016, the rivalry between the two gangs
was more active than at other times.
      At about 10:38 p.m. on March 14, 2016, A.R. was working
at Sammy’s Liquor Store on 9th Avenue and Jefferson Boulevard.
A.R. heard two series of gunshots about five minutes apart.
Minutes later, Los Angeles Police Officer Brian Schneider arrived
at the scene and observed Lorenzo Ambrosio lying on the ground.
Ambrosio was still alive, but bleeding. Ambrosio later died from
a gunshot wound. Sammy’s Liquor Store was located in Rolling
30s Crips territory.
      The Los Angeles Police Department obtained from
Sammy’s Liquor Store, two other area businesses, and a nearby
residence videos of the area around Sammy’s Liquor Store from
the night of Ambrosio’s shooting. They showed a white Chevy
Malibu turn right on 9th Street traveling north towards
Jefferson. Green and another person shot at the Chevy Malibu.
      About three to six minutes later, Ambrosio was riding his
bicycle on the sidewalk towards Sammy’s Liquor Store. The
Chevy Malibu drove towards the “same corner.” A video showed
a series of sparks and Ambrosio fall to the ground, apparently
shot. The Chevy Malibu drove away.
      A little over a month prior to the Sammy’s Liquor Store
shooting, Officer Schneider had stopped a white Chevy Malibu
defendant was driving. About two months after the shooting,
S.P. purchased that Chevy Malibu from Felix Chevrolet. When
he purchased the car, he noticed a small hole in the back bumper.
About two weeks after the purchase, he found a bullet casing on
the car’s windshield.




                               4
       Federal Bureau of Investigation Special Agent Kevin Boles
testified that Griffis’s cell phone records indicated that on
March 14, 2016, Griffis’s phone was off or in airplane mode from
9:21 p.m. to 10:55 p.m. At 10:55 p.m., the phone connected with a
cell tower that was in the general area of 1801 West Adams
Boulevard.
       Defendant’s cell phone records for March 14, 2016,
indicated that from 8:59 p.m. to 9:15 p.m., defendant’s phone
traveled east towards 1801 West Adams Boulevard. From 9:34
p.m. to 9:55 p.m., defendant’s phone moved south from 1801 West
Adams Boulevard towards the Coliseum. At 9:55 p.m.,
defendant’s phone was just south of 9th Avenue and Jefferson
Boulevard. At 10:01 p.m., defendant’s phone traveled east
towards 1801 West Adams Boulevard where it remained until
10:29 p.m. Between 10:32 p.m. and 10:40 p.m., defendant’s
phone made 11 connections with a cell tower that was within
2,100 feet of 9th Avenue and Jefferson Boulevard. Between 10:47
p.m. and 10:55 p.m., defendant’s phone traveled back to an area
near 1801 West Adams Boulevard. At 10:55 p.m., defendant’s
and Griffis’s phones were in the general area of each other.
       On March 16, 2016, defendant canceled his cell phone
account.
       Messages posted on Griffis’s Facebook account included,
“‘RTBIP Baby Slick man, I just talked to you 2 minutes ago.
Again, my ears huntink rn now.’” “RTBIP” stood for “Rolling 20s
rest in peace.” Underneath that message were crying face,
praying hands, thumbs down, and gun emojis. Another message
stated, “Body for body” followed by three thumbs down and gun
emojis. The Rolling 30s Crips used a thumbs up gang sign. The
Rolling 20s Bloods used a thumbs down sign to show disrespect




                               5
for the Rolling 30s Crips. Griffis’s account included other
messages disrespectful to the Rolling 30s Crips. Another
message stated, “‘Me nd blxxds was just pressing shit.’” The
Rolling 20s Bloods replaced the two “o’s” in “blood” with two “x’s”
or the Roman numeral for 20.
       Griffis’s Facebook account also included messages with
K.P. K.P. wrote that she lived in Rolling 30s Crips territory.
Griffis responded, “‘I’m from 20s.’” K.P. wrote, “‘Yeah, this shit
ain’t no joke. I’m really finna cry.’” Griffis responded, “‘Man too
late for that. We did that. We going back. We already went for
blxxd.’”
       Defendant’s Instagram account contained photographs of
defendant displaying Rolling 20s Bloods gang signs and signs
disrespectful to the Rolling 30s Crips. One photograph showed
defendant making the letters “C” and “K” with his hands, which
stood for “Crip Killer.”
       On June 22, 2016, defendant and Griffis were arrested for
murder. They were taken to a police station and placed in the
same holding cell. The cell was equipped with a recording device.
The prosecution played recorded conversations between
defendant and Griffis that took place before and after the police
interviewed them separately.
       During a conversation before the police interviewed them,
Griffis said to defendant, “They done a stake on us, fool.”
Defendant responded, “Yeap.” Griffis said, “Saying I need to talk
to the detective. To detective? I don’t gotta talk to him. Huh?
Fuck is you talking about detective?” Defendant responded,
“Don’t say shats.”5 Griffis replied, “Man, come on, homie. I’m

5        Defendant testified that the word “shats” meant “like just
shit.”




                                   6
solid.” Defendant said, “You know I ain’t saying shit. I don’t
have to say nothing to them.”
       Griffis said to defendant, “Let’s pray, I hope he ain’t no
informant, fool.” Defendant responded, “Huh?” Griffis repeated,
“I hope he ain’t no informant.”
       Griffis added, “I saw Baby Slick, fool. How the fuck is—”
Defendant replied, “Say no names, man. Say no mas . . . . No
shats.”
       In a conversation after the police interviewed defendant
and Griffis, Griffis said to defendant, “Police know your car. And
they trying to catch us for that hot one.” Defendant said, “You
didn’t say nothing; right?” Griffis apparently indicated he had
not said anything. Defendant said, “I said you didn’t say no
shats, huh?” Griffis responded, “Uh-uh, no shats, fool. Then they
showed me pictures of your car, fool. Then they brought up the
scenario.” He added, “They said I was in the car, oh, which I
wasn’t, though. [Racial slur] ain’t know shats. I don’t know
what. That the car was there, I don’t know what happened,
though. I don’t know nothing.” Defendant responded, “Uh-huh.”
       Griffis continued, “That’s it. And they trying to, um—they
telling me something about we with the phone, shats.”
Defendant responded, “Yes, so?” Griffis added, “Because they
said the phone, shats. That we use the phone shats. And it
shows, 23rd. You know? I don’t know. I’m in a pickle, though.”
Defendant responded, “Huh.”
       Griffis said, “I got a feeling we could beat this shit, though.”
Defendant replied, “Yeah, for real. Bar full, I don’t see how many
[racial slur] is there.”
       Defendant asked Griffis, “What’s trinksing (Phonetic . . .)
me, fool?” Griffis responded, “Huh?” Defendant then asked




                                  7
“What’s tracksing (Phonetic . . .) me?” Griffis responded, “How
the fuck is our phones in the same location fool?” Defendant said
he did not know. Later, Griffis stated, “”[T]hey said that our
phone, shats, is—was in the area. How is that possible? Yeah,
we left it at DM house. That day.” Defendant responded, “Uh-
huh.”
       Griffis said, “They trying to see who was in the vehicle,
bro.” Defendant responded, “They don’t even have that.”
       Defendant said, “I wasn’t there. I wasn’t driving. The car,
I guess, was there. They saying it was, but, shit, I don’t
remember. I wasn’t there. I wasn’t driving.” Griffis responded,
“I just hope they don’t try to zoom your license plate.” Defendant
said his car was there, there was “no way around it.”
       Later still, Griffis said, “I just want to know how—all of
this shit. That’s what’s getting me, fool. Now can they match our
phone? Wait. We did have our phones, fool. We did.” An officer
entered the cell and defendant did not respond to Griffis. After
the officer apparently left, Griffis said, “Remember all them the
phone calls, yeah, this bitch is, like, ‘The shats in here.’”
Defendant responded, “Man, it was supposed to be the airplane
mode, shats.” He added, “The shats was supposed to be off. The
shats was off.” Griffis responded, “It was on. Remember?”
       Defendant said, “Whatever they got, they got it bro. . . .
[¶—¶] Just don’t give them nothing else. That’s it.”
       Later, defendant said, “I’m just saying, we might be in here
for life. . . . [¶—¶] If God get me out of this, He ain’t gonna never
worry about me doing nothing.”
       Still later, Griffis said, “Hey, and we didn’t even really
whack nobody. That [racial slur] from Barlem on a bike. It
wasn’t. It was [racial slur].” Defendant responded, “Right.”




                                 8
       Near the end of the conversation, defendant stated, “I know
we ain’t perfect, God, but, please, please spare our souls, God.
Please spare us. Please, God, spare us.”
       Los Angeles Police Officer John Thompson, the
prosecution’s gang expert, opined that Griffis and defendant were
members of the Rolling 20s Bloods. The prosecutor presented
Officer Thompson with a set of hypothetical facts based on the
facts in this case and asked him whether the murder and
shooting at an occupied building in the hypothetical were
committed for the benefit of, at the direction of, or in association
with the Rolling 20s Bloods. Officer Thompson responded that
the crimes were committed “in the benefit and association.”
       At trial, defendant admitted being an affiliate of the Rolling
20s but denied being a member of that gang. He explained that
he displayed gang signs in photos in order to appeal to the “crowd
that [he] grew up around.” He denied participating in Ambrosio’s
murder. He claimed that at 10:30 p.m. on the night of the
murder, he let his friend Trayvonne Adams borrow his car. After
Adams left in defendant’s car, defendant realized that he had left
his cell phone charging in the car. Adams was gone with the car
for 30 minutes and then returned it. Soon after Adams returned
the car, defendant noticed a bullet hole in the bumper.

                       III.   DISCUSSION

A.    Batson/Wheeler Motions

     Defendant contends the trial court erred when it denied his
Batson/Wheeler motions. We disagree.




                                 9
       The state and federal Constitutions prohibit a party from
using peremptory challenges to exclude prospective jurors based
on race or gender. (People v. Bonilla (2007) 41 Cal.4th 313, 341.)
African-American women are a cognizable group for purposes of
Batson/Wheeler analysis. (People v. Young (2005) 34 Cal.4th
1149, 1173.) “The exclusion by peremptory challenge of a single
juror on the basis of race or ethnicity is an error of constitutional
magnitude requiring reversal.” (People v. Silva (2001) 25 Cal.4th
345, 386 (Silva).)
       A trial court employs a three-step process for resolving
Batson/Wheeler motions. First, the moving party “must
demonstrate a prima facie case by showing that the totality of the
relevant facts gives rise to an inference of discriminatory
purpose.” (People v. Gutierrez (2017) 2 Cal.5th 1150, 1158
(Gutierrez).) Second, if the moving party demonstrates a prima
facie case, the opponent of the motion must then provide an
adequate nondiscriminatory reason for the challenge. (Ibid.) “In
evaluating a trial court’s finding that a party has offered a
neutral basis—one not based on race, ethnicity, or similar
grounds—for subjecting particular prospective jurors to
peremptory challenge, we are mindful that ‘“[u]nless a
discriminatory intent is inherent in the prosecutor’s
explanation,”’ the reason will be deemed neutral. [Citation.]”
(Ibid.) “Third, if the opponent indeed tenders a neutral
explanation, the trial court must decide whether the movant has
proven purposeful discrimination. [Citation.]” (Ibid.)
       At the third step, “the credibility of the explanation
becomes pertinent. To assess credibility, the court may consider,
‘“among other factors, the prosecutor’s demeanor; . . . how
reasonable, or how improbable, the explanations are; and . . .




                                 10
whether the proffered rationale has some basis in accepted trial
strategy.”’ [Citations.] To satisfy herself that an explanation is
genuine, the presiding judge must make ‘a sincere and reasoned
attempt’ to evaluate the prosecutor’s justification, with
consideration of the circumstances of the case known at that
time, her knowledge of trial techniques, and her observations of
the prosecutor’s examination of panelists and exercise of for-
cause and peremptory challenges. [Citation.]” (Gutierrez, supra,
2 Cal.5th at pp. 1158–1159.)
       “We recognize that the trial court enjoys a relative
advantage vis-à-vis reviewing courts, for it draws on its
contemporaneous observations when assessing a prosecutor’s
credibility. [Citation.]” (Gutierrez, supra, 2 Cal.5th at p. 1159.)
Thus, we defer to a trial court’s credibility determinations “‘“in
the absence of exceptional circumstances.”’” (People v. Lenix
(2008) 44 Cal.4th 602, 614.)
       “We review a trial court’s determination regarding the
sufficiency of tendered justifications with ‘“great restraint.”’
[Citation.] We presume an advocate’s use of peremptory
challenges occurs in a constitutional manner. [Citation.] When a
reviewing court addresses the trial court’s ruling on a
Batson/Wheeler motion, it ordinarily reviews the issue for
substantial evidence. [Citation.] A trial court’s conclusions are
entitled to deference only when the court made a ‘sincere and
reasoned effort to evaluate the nondiscriminatory justifications
offered.’ [Citation.] What courts should not do is substitute their
own reasoning for the rationale given by the prosecutor, even if
they can imagine a valid reason that would not be shown to be
pretextual. ‘[A] prosecutor simply has got to state his reasons as
best he can and stand or fall on the plausibility of the reasons he




                                11
gives. . . . If the stated reason does not hold up, its pretextual
significance does not fade because a trial judge, or an appeals
court, can imagine a reason that might not have been shown up
as false.’ [Citation.]” (Gutierrez, supra, 2 Cal.5th at p. 1159.)
       In fulfilling its obligation to make a sincere and reasoned
effort to evaluate the prosecutor’s explanation, “the trial court is
not required to make specific or detailed comments for the record
to justify every instance in which a prosecutor’s race-neutral
reason for exercising a peremptory challenge is being accepted by
the court as genuine.” (People v. Reynoso (2003) 31 Cal.4th 903,
919 (Reynoso).) “When the prosecutor’s stated reasons are both
inherently plausible and supported by the record, the trial court
need not question the prosecutor or make detailed findings.”
(Silva, supra, 25 Cal.4th at p. 386.)

      1.    Prospective Juror No. 12

      Prospective Juror No. 12 was a widow with three
daughters. She was a retired high school English teacher. Her
deceased husband was a minster. Neither she nor anyone close
to her had been the victim of a violent crime.
      Prospective Juror No. 12’s cousin was a police officer in San
Francisco. She had nieces and nephews who were involved in
gangs and the court system. One of her nephews was sentenced
to 30 years in prison. Although her cousin was a police officer
and she had nieces and nephews who were in gangs and the court
system, she could be fair to both sides in the case.
      Prospective Juror No. 12 stated she would give defendant
the presumption of innocence even though he was dressed in




                                 12
“county blues.” She was a “very sympathetic” person. She had
been deceived by people and forgiven them.
      Prospective Juror No. 12 agreed that “it would be atrocious
and disgraceful for the race of the defendant, the race of the
victim, the race of the officer, the race of the third analyst to play
any role in [her] decision in this case.”
      Prospective Juror No. 12’s daughter was about to sit for the
bar exam. While attending law school, her daughter had mentors
who were prosecutors. Her daughter’s experience with the
prosecutors had been both positive and negative. Her daughter
planned to become a defense attorney; her experience with
prosecutors did not influence that decision.
      Defense counsel asked a different prospective juror if the
juror thought it was unfair that defendant started with a
presumption of innocence. The juror answered, “Personally, he
looks not guilty to me.” The prosecutor then asked that
prospective juror what about a person’s appearance would “make
them any more guilty or not guilty.” The juror responded, “I
think it’s whether I see malice in someone’s eyes.” The
prosecutor asked if anyone agreed “that you can look at
someone—” Prospective Juror No. 12 raised her hand and said,
“I’m sorry, yes.”
      Later, the prosecutor used a peremptory challenge to
excuse Prospective Juror No. 12. Defense counsel made a
Batson/Wheeler motion. At sidebar, defense counsel stated the
prosecution was removing one of only three African-American
jurors in the jury pool.
      “Out of an abundance of caution” and without finding a
prima facie case under Batson/Wheeler, the trial court asked the
prosecutor to state his reasons for excusing Prospective Juror




                                 13
No. 12. The prosecutor stated he had five reasons. First, the
prospective juror had nieces and nephews who were “a part of
gangs” and a nephew was serving a 30-year sentence. Second,
she was a teacher. Third, she was the wife of a minister and
surreptitious jail cell recordings included “a lot of talk about
praying to God and having God save us.” Fourth, her daughter
planned to become a defense attorney. Fifth, she raised her hand
when another juror said defendant looked innocent, indicating to
him that she believed defendant was innocent based on the way
he looked.
       The trial court stated that it believed the prosecutor was
going “a little bit far” with his fifth reason, noting that it did not
know what Prospective Juror No. 12 meant when she raised her
hand. Nevertheless, the court denied defendant’s Batson/Wheeler
motion. It ruled, “I did not find a prima facie case. I don’t know
that one challenge to one juror is sufficient. But assuming that
there was a prima facie case, based on the reasons I give, I
believe that the reasons are adequate, that the [prosecutor] ha[s]
indicated they did not excuse this juror as a member of a
cognizable class, and, therefore, for all reasons, I would deny the
[Batson/Wheeler] motion.”
       Where, as here, a trial court does not find a prima facie
case but nevertheless asks a prosecutor to state his reasons for a
peremptory challenge, “‘we infer an “implied prima facie finding”
of discrimination and proceed directly to review of the ultimate
question of purposeful discrimination.’ [Citations.]” (People v.
Hardy (2018) 5 Cal.5th 56, 76 (Hardy).) Substantial evidence
supports the trial court’s ruling that defendant failed to show
purposeful discrimination.




                                 14
      The prosecutor’s reasons for excusing Prospective Juror No.
12 were race neutral. First, a prospective juror’s contacts with,
exposure to, or possible sympathy for gang members is a race-
neutral reason for a peremptory challenge. (People v. Watson
(2008) 43 Cal.4th 652, 679–680; People v. Williams (1997) 16
Cal.4th 153, 191; People v. Cox (2010) 187 Cal.App.4th 337, 347–
348.) Second, a prosecutor properly may excuse a prospective
juror based on the belief that the prospective juror’s occupation
renders her ill-suited to serve as a juror on the case. (Reynoso,
supra, 31 Cal.4th at pp. 924–925, fn. 6; see also People v. Barber
(1988) 200 Cal.App.3d 378, 394 [prosecutors often exercise
peremptory challenges against teachers on the belief they are too
liberal].) Third, it is permissible to exercise a peremptory
challenge to a juror based on the prospective juror’s spouse’s
occupation. (People v. Trevino (1997) 55 Cal.App.4th 396, 411.)
Fourth, a peremptory challenge based on a prospective juror’s
connection to defense attorneys is race neutral. (See Hardy,
supra, 5 Cal.5th at p. 81 [that prospective juror worked daily
with attorneys and knew 50 to 60 civil and criminal defense
attorneys was a legitimate reason to exercise a peremptory
challenge].)
      Defendant claims that a comparison of other prospective
jurors the prosecutor did not excuse shows his reasons for
excusing Prospective Juror No. 12 were pretextual. He notes that
the prosecutor did not excuse two other prospective jurors who
were teachers like Prospective Juror No. 12.6 Also, another



6     As defendant notes, however, defense counsel and not the
prosecutor excused one of these prospective jurors. We add that
when defense counsel excused that juror the prosecutor still had




                               15
prospective juror had a son who had served time in jail like
Prospective Juror No. 12’s nephew. The similarities between
these prospective jurors and Prospective Juror No. 12 are
insufficient for comparative analysis. “As our high court has
explained, for a comparative analysis to be probative, a seated
juror must have a ‘“substantially similar combination of
responses,” in all material respects’ to an excused juror. ([People
v.] Winbush [(2017)] 2 Cal.5th [402,] 443, italics added . . . .)
‘Although jurors need not be completely identical for a
comparison to be probative [citation], “they must be materially
similar in the respects significant to the prosecutor’s stated basis
for the challenge.”’ (Ibid.)” (People v. Bryant (2019) 40
Cal.App.5th 525, 540.) Defendant has not shown that these other
prospective jurors had any other responses that aligned with
Prospective Juror No. 12’s responses and thus they were not
materially similar in the respects significant to the prosecutor’s
stated basis for the challenge. (Ibid.)

      2.    Prospective Alternate Juror No. 15

      Prospective Alternate Juror No. 15 was single and had no
children. She lived with her grandmother. She worked in
customer service for a freight forwarding company. She had
never been the victim of a crime.
      Prospective Alternate Juror No. 15 had a relative in law
enforcement. She did not know that relative’s employer. She had
never had a bad experience with law enforcement.



unused peremptory challenges that he could have used to excuse
that juror later in voir dire.




                                16
       Prospective Alternate Juror No. 15 grew up in the
Crenshaw District. Her home was surrounded by gangs.
Defendant’s affiliation with or membership in a gang would not
negatively influence her against him. Growing up, she knew
some gang members. Some, but not all, of them were criminals.
If the prosecutor proved defendant’s guilt, she would have no
hesitation voting for guilty.
       The prosecutor asked Prospective Alternate Juror No. 15 if
she had any familiarity with the Rolling 20s Bloods and the
Rolling 30s Crips. She answered, “Yes.” When the prosecutor
asked if she was comfortable talking about her familiarity with
the gangs, she answered, “No.”
       The prosecutor then asked the trial court to speak with
Prospective Alternate Juror No. 15 at sidebar to discuss her
“personal experience” with the gangs. Prospective Alternate
Juror No. 15 said, “I don’t have any experience.” The prosecutor
stated that she had just said, “Yes.” She, the prosecutor, and the
court then had the following exchange:
       “Prospective [Alternate] Juror No. 15: Well, when you say,
‘experience,’ what do—like do I know individuals? Or—
       “[The Prosecutor]: It could be anything from, ‘When I was
in high school, I saw the graffiti of these gangs,’ or it could be
anywhere to, you know, ‘I was a victim,’ or ‘my close friends were
a victim of crimes committed by either gang,’ or it could be
something like, ‘I grew up with them, and I’m friends with these
people,’ any of those things.
       “Do you understand what I’m saying?
       “Prospective [Alternate] Juror No. 15: Mm-hmm.
       “The Court: I think if we’re going to have a sidebar, we’re
more interested in whether you have personal knowledge or




                                17
experience. Not generally if you know they exist or they’re in
your neighborhood.
       “Do you follow what I’m saying?
       “Prospective [Alternate] Juror No. 15: Mm-hmm. No
personal experience.
       “[The Prosecutor]: Can you tell me about the experiences
that you have had with either of these gangs?
       “Prospective [Alternate] Juror No. 15: I mean I’m familiar
with it and—I mean when you say, ‘personal experience,’ do you
mean do I know people personally?
       “[The Prosecutor]: Sure.
       “Prospective [Alternate] Juror No. 15: Oh, yes.
       “[The Prosecutor]: If that’s the way you want to define it.
       “Prospective [Alternate] Juror No. 15: But not people that I
actually associated with. Do I know them, yes, but—
       “[The Prosecutor]: When you say you know them, are we
talking about Rollin 20s Bloods, Rollin 30s Crips, or a little bit of
each?
       “Prospective [Alternate] Juror No. 15: A little bit of each.
       “[The Prosecutor]: When you say you know them, you can
say, ‘You’re asking too many personal questions,’ and I’ll respect
that, but what do you mean by you know them?
       “Prospective [Alternate] Juror No. 15: Because I grew up
in that area, I just knew people in that area, but I didn’t go to
school over there. I went to a private school in the other like
further away. So I didn’t really associate with them, but I do
know, like, know people.
       “[The Prosecutor]: Are they your Facebook friends?
       “Prospective [Alternate] Juror No. 15: No.
       “[The Prosecutor]: Are they in your cell phone?




                                 18
       “Prospective [Alternate] Juror No. 15: No.
       “[The Prosecutor]: Do you think you would know
potentially men or women in their 20’s that could be from either
of these two African-American street gangs?
       “Prospective [Alternate] Juror No. 15: Not—I mean yes, in
the past, but not now.
       “[The Prosecutor]: That’s what I’m saying. For example,
let’s say that hypothetically one of the intended victims in this
case was someone—an intended victim, maybe not the person
that was killed, but intended victim, if you had—I’m not speaking
for you, but potentially if I had personal experiences with
someone that I was friendly with and then I come into a criminal
case where they might have been the intended target of a gang
shooting, I think that is something that the defense attorney or
the prosecutor would probably want to know as to whether or not
you could be fair in our case.
       “Do you see what I’m saying?
       “Prospective [Alternate] Juror No. 15: Mm-hmm.
       “[The Prosecutor]: That being said, if there are people that
you know within these larger social groups, that I’m not saying
you’re apart [sic] of, but are in the universe of people you may
know, do you think that will affect your ability to be fair in our
case?
       “Prospective [Alternate] Juror No. 15: No.
       “[The Prosecutor]: Thank you, [Prospective Alternate]
Juror No. 15.
       “If you see someone either in a photograph, in a
surveillance video, in [a] Facebook page that becomes part of the
evidence as someone you recognize, someone you personally
know, would you bring it to our attention?




                                19
       “Prospective [Alternate] Juror No. 15: Yes.
       “[The Prosecutor]: Thank you, [Prospective Alternate]
Juror No. 15.”
       Later, after the prosecutor and defense counsel passed for
cause on a group of prospective alternate jurors, the trial court
asked the parties if they could agree on four alternates. Defense
counsel stated he was fine with prospective alternate jurors
numbers 15 through 18. The prosecutor was not:
       “[The Prosecutor]: I’m not comfortable with 15 because of
the ambiguity with if she knows different people who are maybe
a part of this case, that’s my concern with her. But I’m okay with
14, 16, 17, 18 and 20.
       “The Court: We’ll just exercise challenges.
       “[The Prosecutor]: If it gets to a point I would be exercising
a [per]emptory as to 15, if there is going to be a challenge I would
like to deal with it now. Are you going to be doing a
[Batson/Wheeler] in the event that I exercise my [per]emptory?
       “[Defense Counsel]: Yes, I will.
       “[The Prosecutor]: Then I would like to address it now.
       “The Court: He says he’s going to challenge, and he gets to
do that first off so he would be able to challenge here.
       “Are you making a [Batson/Wheeler] motion?
       “[Defense Counsel]: Yes.
       “The Court: At this point I’m actually going to find that
there is a prima facia case, because there are two African[-]
Americans that have been excused by the prosecutor. As before, I
said there wasn’t a prima facia case but I let you give a reason
anyway.
       “What did you want to say?




                                 20
       “[The Co-Prosecutor]: You said that there were two that
prosecutors excused. There’s only, I believe, one.
       “The Court: She would be the second.
       “[The Co-Prosecutor]: I’m sorry. I thought you meant two
prior.
       “The Court: No. I meant two altogether.
       “One is very difficult. There are occasions where a single
challenge can be subject to a [Batson/Wheeler] motion. I did not
feel that was the case before. Now there are two, so I’m going to
ask you—I’m making the necessary findings to trigger the
requirement that you explain why.
       “The last time I asked you voluntarily to do it. Now I’m
telling you you have to justify it.
       “[The Prosecutor]: Sure.
       “My reasoning is because of the ambiguity as to knowing
people who may be in the same social circles of these gangs, and
there is almost—I cannot get with any clarity—
       “The Court: By the way, for the record, we should say she’s
African-American.
       “[The Prosecutor]: Yeah. I can’t get with any clarity which
particular group that is, whether it’s the 20s or the 30s. And I
can’t get her to volunteer any additional information regarding
the nature of those contacts. That makes me uncomfortable to
keep her as a juror on this case.”
       “[Defense counsel]: With [the prosecutor] saying that he’s
okay with potential juror 14 but not 15, and they gave essentially
the same answers, they grew up in a gang neighborhood but went
to private schools, she was clear she does not have any Facebook
friends who are gang members, she doesn’t have any people in
her phone who are gang members. She just may have known




                               21
them from the neighborhood. That wasn’t ambiguous; that was
quite clear.
       “And if that is the only reason, is ambiguity, I can’t see that
as a legitimate reason for [Batson/Wheeler] circumstances, being
that her answers were essentially the same and that she doesn’t
live over there anymore. She said she would tell us if she did
know somebody. I think that’s—it’s a very small chance,
basically, saying if you grew up in the Crenshaw District that you
can’t be a juror, and that[ i]s absolutely opposite to what the jury
process was set up for.
       “The Court: One more brief thing. Go ahead.
       “[The Prosecutor]: I also think they’re in the same age
group as many of the people involved in this case. If I had more
clarity, if she was willing to volunteer clarity, I could make a
decision, but based on the dearth of evidence I have as to which
way her leanings would be that is my concern.
       “The Court: I’m going to find that the defendant belongs to
a cognizable class. I’m going to find that the reasons offered by
the prosecution are race neutral, that he is not challenging her
because of her belonging to a particular cognizable class, and I
accept the reasons for two purposes: one, there is evidence, I do
think there is a difference between 14 and 15 because 15 is
telling us that she actually knows actual people who belong to
these gangs. And by the same token, though, she’s being vague
about it, about her—I mean I myself was listening carefully to
see how she was going to explain how she knew them, and she
never really did explain how she knew people in the gang, she
just said they were there.
       “So I’m going to accept the prosecutor’s reasons. I’m going
to deny the [Batson/Wheeler] motion.”




                                 22
      It is unnecessary to consider whether any Batson/Wheeler
error occurred as to Prospective Alternate Juror No. 15 because
the original 12 jurors tried the case to its termination. That is,
no alternate juror participated in the case resolution and thus
Prospective Alternate Juror No. 15 never could have participated
in the case resolution even if the prosecutor had accepted her.
Accordingly, any error would necessarily be harmless. (People v.
Mills (2010) 48 Cal.4th 158, 182 (Mills).)7

B.    Heat of Passion Voluntary Manslaughter Instruction

      Defendant contends the trial court erred and deprived him
of due process when it failed to instruct the jury on heat of
passion voluntary manslaughter. The trial court did not err.

      1.    Standard of Review

      Heat of passion voluntary manslaughter is a lesser
included offense of murder. (People v. Moye (2009) 47 Cal.4th

7      In such a circumstance, the prosecutor’s reasons for
challenging the prospective alternate can still be relevant if they
are “unsupported, weak, or implausible, [and thus] may ‘be
considered part of an overall and deliberate plan to remove all
African-Americans from the jury . . . .’” (Hardy, supra, 5 Cal.5th
at p. 78, citing Mills, supra, 48 Cal.4th at p. 182.) The
prosecutor’s reasons for excusing Prospective Alternate Juror
No. 15 were neither unsupported, weak, nor implausible (People
v. Elliott (2012) 53 Cal.4th 535, 566 [inconsistent and ambiguous
responses are proper reasons for exercising a peremptory
challenge]) and thus did not support a claim that the prosecutor
was engaged in an overall and deliberate plan to remove all
African-Americans from the jury.




                                 23
537, 549 (Moye).) A trial court must instruct, sua sponte, on all
theories of a lesser included offense that are supported by
substantial evidence, but not those without such evidentiary
support. (People v. Breverman (1998) 19 Cal.4th 142, 162.)
“[T]he existence of ‘any evidence, no matter how weak’ will not
justify instructions on a lesser included offense, but such
instructions are required whenever evidence that the defendant
is guilty only of the lesser offense is ‘substantial enough to merit
consideration’ by the jury. [Citations.] ‘Substantial evidence’ in
this context is ‘“evidence from which a jury composed of
reasonable [persons] could . . . conclude[ ]”’ that the lesser
offense, but not the greater, was committed. [Citations.]” (Ibid.)

      2.    Analysis

      Heat of passion arises when the victim has engaged in
provocative conduct such that “‘“at the time of the killing, the
reason of the accused was obscured or disturbed by passion to
such an extent as would cause the ordinarily reasonable person of
average disposition to act rashly and without deliberation and
reflection, and from such passion rather than from judgment.”’
[Citation.]” (People v. Lee (1999) 20 Cal.4th 47, 59.) Heat of
passion voluntary manslaughter has an objective element—did
the victim engage in conduct or did the defendant reasonably
believe the victim engaged in conduct that would provoke a
reasonable person to kill, and a subjective element—was the
defendant actually acting under the influence of a strong passion
induced by such provocation when he killed. (Moye, supra, 47
Cal.4th at pp. 549–550.)




                                 24
       Defendant reasons there was sufficient evidence of heat of
passion because Green and another person near Sammy’s Liquor
Store fired shots at defendant’s Chevy Malibu. That “provocative
act induced fear, panic and anger in [defendant] and his
companions causing them to react reflexively in response and to
fire bullets in the general direction from where the earlier shots
had been directed at them.” At the time, defendant and his
companions were in a “heightened emotional state” due to
Smith’s shooting death some four hours earlier.
       There was no evidence that Ambrosio did or said anything
provocative or that defendant reasonably believed that Ambrosio
did or said anything provocative that would cause an average
person to react with deadly passion. Green and another man,
both on foot, shot at defendant’s Chevy Malibu. A few minutes
later, Ambrosio, who was by himself and riding a bicycle, was
shot. Also, there was no evidence that defendant acted under the
influence of a deadly passion. That is, defendant’s claim that the
provocative act of someone shooting at his car “induced fear,
panic and anger in [him] and his companions causing them to
react reflexively in response” is without support in the record.
Defendant testified that he was not involved in Ambrosio’s
shooting and no witness testified that defendant was fearful,
panicked, or angry at the time Ambrosio was shot. Accordingly,
the trial court did not err when it did not give a heat of passion
voluntary manslaughter instruction.

C.    Griffis’s Social Media Posts

      Defendant argues the trial court abused its discretion when
it permitted the prosecution to introduce Griffis’s social media




                                25
posts because they were hearsay not subject to the statement
against interest exception in Evidence Code section 1230. He
also argues the admission of the posts violated the Sixth
Amendment’s confrontation clause and denied him his due
process right to a fair trial and his right to a jury trial by
depriving him of the right to cross-examine Griffis.

      1.    Hearsay

            a.    Standard of review

      We review a trial court’s decision whether a statement is
admissible as a statement against interest under Evidence Code
section 1230 for abuse of discretion. (People v. Grimes (2016) 1
Cal.5th 698, 711 (Grimes).)

            b.    Background

       During his opening statement, the prosecutor referred to
Griffis’s Facebook page. Defense counsel objected that evidence
concerning Griffis’s social media posts was not relevant and
would violate defendant’s confrontation clause rights.
       The trial court asked the prosecutor to explain the
relevance of the posts. The prosecutor stated that the posts were
statements against penal interest made 10 minutes after
Ambrosio’s murder and showed defendant and Griffis were
together.
       The trial court asked the prosecutor to identify the
statements at issue. The prosecutor stated, “‘Me and Bloods was
pressing shit’” and “‘Body for body.’” The co-prosecutor added,




                                26
“‘Rest in peace’ or “BIP’ Blood in peace, ‘Baby Slick,’” and “‘I think
it’s on two Bloods.’” He explained that “Baby Slick” was Smith.
       Defense counsel argued Griffis’s social media posts were
relevant only to Griffis’s case and should not be addressed in
front of defendant’s jury. The co-prosecutor responded that the
posts were statements against penal interest and were not
testimonial. Further, the posts were directly relevant to show
that Bloods members were working together. The prosecutor
added that the posts were statements made during a conspiracy.
       Defense counsel argued the posts did not implicate
defendant in any way. There was no evidence that Griffis and
defendant were talking or acting in unison on the night Ambrosio
was shot. Also, defense counsel would not be able to cross-
examine Griffis about the posts.
       The trial court ruled, “One, I do think most of this is a
declaration against interest. [¶] Two, I think it’s relevant to
show that Griffis is in the gang, and they’re trying to show that
this was done for the benefit of the gang, so they’re allowed to put
in evidence that shows that Griffis is in a gang, even though it’s
going to be used against [defendant.]” It further ruled that the
posts were not testimonial and therefore did not violate the
confrontation clause.




                                 27
            c.     Analysis8

      Hearsay evidence—that is, “evidence of a statement that
was made other than by a witness while testifying at the hearing
and that is offered to prove the truth of the matter stated”—is
inadmissible unless made admissible by law. (Evid. Code, § 1200,
subds. (a) & (b).) Evidence Code section 12309 provides that a
declarant’s hearsay statement that is made against the
declarant’s interest is admissible. “As applied to statements


8      The Attorney General argues defendant has forfeited this
issue by failing to object in the trial court that the social media
posts were inadmissible hearsay. The record demonstrates the
trial court understood the admission of the posts concerned, in
part, their status as hearsay evidence and the hearsay exception
for statements against penal interest. (See People v. Lucas (1995)
12 Cal.4th 415, 466 [rejecting the People’s argument that the
defendant forfeited his claim that the trial court erroneously
admitted irrelevant evidence because defendant objected to the
evidence on the ground of lack of foundation, not irrelevance,
stating that “the trial court evidently understood the objection as
encompassing a relevancy claim, so we will reach the merits”].)

9     Evidence Code section 1230 provides: “Evidence of a
statement by a declarant having sufficient knowledge of the
subject is not made inadmissible by the hearsay rule if the
declarant is unavailable as a witness and the statement, when
made, was so far contrary to the declarant’s pecuniary or
proprietary interest, or so far subjected him to the risk of civil or
criminal liability, or so far tended to render invalid a claim by
him against another, or created such a risk of making him an
object of hatred, ridicule, or social disgrace in the community,
that a reasonable man in his position would not have made the
statement unless he believed it to be true.”




                                 28
against the declarant’s penal interest, in particular, the rationale
underlying the exception is that ‘a person’s interest against being
criminally implicated gives reasonable assurance of the veracity
of his statement made against that interest,’ thereby mitigating
the dangers usually associated with the admission of out-of-court
statements. [Citation. Fn. omitted.]” (Grimes, supra, 1 Cal.5th
at p. 711.) In determining whether a statement is admissible as
against the declarant’s penal interest, the question “‘is always
whether the statement was sufficiently against the declarant’s
penal interest “that a reasonable person in the declarant’s
position would not have made the statement unless believing it to
be true,” and this question can only be answered in light of all the
surrounding circumstances.’ [Citation.]” (People v. Cortez (2016)
63 Cal.4th 101, 127.)
       Defendant argues that “Griffis’s reference to ‘me and
Bloods’ served not so much to implicate him in further criminal
activity as to incriminate [defendant], a Rollin 20s member, in
the killing of Ambrosio. Griffis’s other comments such as ‘body
for body’ and ‘RTBIP Baby Slick man I just talked to you two
minutes ago . . . [ ]’ served to implicate Griffis in the alleged
revenge shooting of Ambrosio. The further statement ‘me and
Bloods just pressing shit’ served primarily to inculpate
[defendant] since the inference to be raised by the jury was that
Griffis did not act alone and that his accomplice was
[defendant]—his [codefendant].”
       Griffis’s “‘me and Bloods’” statement implicated Griffis in
gang crimes and thus was against Griffis’s penal interest because
it supported a gang enhancement. Defendant concedes Griffis’s
“‘body for body’” and “‘RTBIP Baby Slick man I just talked to you
two minutes ago’” statements implicated Griffis in Ambrosio’s




                                29
shooting. Thus, they were against Griffis’s penal interest. As
defendant argues, the jury could infer from Griffis’s “‘me and
Bloods just pressing shit’” that Griffis did not act alone in the
shooting. That inference, however, included Griffis’s
participation in a criminal act and thus was against his penal
interest.
      The social media posts were admissible under Evidence
Code section 1230 because a reasonable person in Griffis’s
position would have believed that the statements could subject
him to criminal liability for Ambrosio’s death, shooting at an
occupied building, and a gang enhancement. Further, they were
relevant to defendant’s trial to show that the killing was gang
related. Accordingly, the trial court did not abuse its discretion
when it permitted the prosecution to introduce Griffis’s social
media posts.

      2.    Confrontation Clause

       The Sixth Amendment to the United States Constitution
provides that “‘“[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with the witnesses against
him.”’” (People v. Gallardo (2017) 18 Cal.App.5th 51, 65
(Gallardo).) In Crawford v. Washington (2004) 541 U.S. 36
(Crawford), the United States Supreme Court “‘held that the
admission of “testimonial” out-of-court statements violates a
criminal defendant’s confrontation rights unless the declarant is
unavailable to testify and the defendant had a prior opportunity
for cross-examination [citation], or waived that right by his own
wrongdoing [citation].’ [Citation.] The court further held that
the admission of ‘nontestimonial’ statements ‘is the concern of




                                30
state and federal rules of evidence, not the [Sixth Amendment]
Confrontation Clause. [Citations.]” (Gallardo, supra, 18
Cal.App.5th at p. 66.)
       Although Crawford did not “spell out a comprehensive
definition of ‘testimonial,’” [fn. omitted] it noted that “[w]hatever
else the term covers, it applies at a minimum to prior testimony
at a preliminary hearing, before a grand jury, or at a former trial;
and to police interrogations. These are the modern practices with
closest kinship to the abuses at which the [Sixth Amendment]
Confrontation Clause was directed.” (Crawford, supra, 541 U.S.
at p. 68.)
       The confrontation clause “applies to ‘witnesses’ against the
accused—in other words, those who ‘bear testimony.’ [Citation.]
‘Testimony,’ in turn, is typically ‘[a] solemn declaration or
affirmation made for the purpose of establishing or proving some
fact.’ [Citation.] An accuser who makes a formal statement to
government officers bears testimony in a sense that a person who
makes a casual remark to an acquaintance does not.” (Crawford,
supra, 541 U.S. at p. 51; see also People v. Gutierrez (2009) 45
Cal.4th 789, 813 [“The statement of a three-year-old declarant
made to his aunt is more like ‘a casual remark to an
acquaintance’ and is therefore not a testimonial statement under
Crawford”]; People v. Griffin (2004) 33 Cal.4th 536, 579, fn. 19
(Griffin) [out-of-court statement made to a friend at school does
not constitute “testimonial hearsay” under Crawford],
disapproved on another ground by People v. Riccardi (2012) 54
Cal.4th 758, 824, fn. 32.)
       Defendant contends that Griffis’s social media posts were
testimonial because “[a]ny reasonable person in Griffis’s position
would know that a statement suggesting participation in a




                                 31
serious crime such as murder is highly likely to be used in future
prosecution of that crime. More significantly in this instance is
the fact the statements were made on social media, where they
were subject to viewing by large numbers of people and could
readily be accessed by law enforcement in the event of an
investigation.”
      We disagree. Defendant’s social media posts bore none of
the indicia of testimony—they were not like “‘[a] solemn
declaration or affirmation made for the purpose of establishing or
proving some fact’” (Crawford, supra, 541 U.S. at p. 51). Nor
were they like “prior testimony at a preliminary hearing, before a
grand jury, or at a former trial,” or statements made in “police
interrogations.” (Id. at p. 68.) Instead, Griffis’s social media
posts were like casual remarks made to an acquaintance,
relative, or friend. (Id. at p. 51; Gutierrez, supra, 45 Cal.4th at
p. 813; Griffin, supra, 33 Cal.4th at p. 579, fn. 19.)

      3.    Fair Trial and Jury Trial

      In Griffin, the defendant contended the trial court erred in
admitting a murder victim’s out-of-court statement, contending
the statement was inadmissible hearsay and violated his
confrontation clause, due process, impartial jury, and other state
and federal constitutional rights. (Griffin, supra, 33 Cal.4th at
pp. 575–579.) The California Supreme Court held that the
statement was not hearsay. (Id. at pp. 577–579.) Because the
defendant’s constitutional claims were premised on the assertion
that the victim’s statement was inadmissible, the court held, “the
claims clearly lack[ed] merit in light of our conclusion that [the
victim’s] statement was properly admitted . . . .” (Id. at p. 579,




                                32
fn. 19.) Defendant cites no case that stands for the proposition
that out-of-court statements properly admitted over hearsay and
confrontation clause objections are nevertheless subject to
exclusion as a violation of the right to a fair trial or to a jury trial
because the witness was not available to be cross-examined. (See
ibid.) Accordingly, we reject defendant’s fair trial and jury trial
claims.

D.    Ineffective Assistance of Counsel

      Defendant contends that defense counsel provided
ineffective assistance when he failed to request the trial court to
instruct the jury on adoptive admissions with CALJIC No.
2.71.5.10 We disagree.


10     CALJIC No. 2.71.5 provides: “If you should find from the
evidence that there was an occasion when [a] [the] defendant
(1) under conditions which reasonably afforded [him] [her] an
opportunity to reply; (2) [failed to make a denial] [or] [made false,
evasive or contradictory statements,] in the face of an accusation,
expressed directly to [him] [her] or in [his] [her] presence,
charging [him] [her] with the crime for which this defendant now
is on trial or tending to connect [him] [her] with its commission;
and (3) that [he] [she] heard the accusation and understood its
nature, then the circumstance of [his] [her] [silence] [and]
[conduct] on that occasion may be considered against [him] [her]
as indicating an admission that the accusation was true.
Evidence of an accusatory statement is not received for the
purpose of proving its truth, but only as it supplies meaning to
the [silence] [and] [conduct] of the accused in the face of it.
Unless you find that [a] [the] defendant's [silence] [and] [conduct]
at the time indicated an admission that the accusatory statement
was true, you must entirely disregard the statement.”




                                  33
      1.    Background

       As set forth above, during their recorded jail cell
conversations, defendant and Griffis talked about various aspects
of the Sammy’s Liquor Store shooting and the police
investigation. Neither the prosecutor nor defense counsel
requested an instruction on adoptive admissions prior to closing
arguments. During his opening and rebuttal closing arguments,
the prosecutor referred to statements from defendant and
Griffis’s jail cell conversation and argued that defendant’s failure
to disavow Griffis’s incriminating statements was an adoptive
admission of those statements. For example, the prosecutor
stated the following during his opening argument:
       “Pre-interview, before being told why they’re here, what the
specifics are, I saw Baby Slick. That’s what Griffin says—
Griffin—Griffis says. No one had mentioned Baby Slick to these
defendants before the interview. Why would Mr. Griffis say I
saw Baby Slick? Can we all agree beyond all doubt that
Christopher Griffis had a role to play in this murder? I think we
can by his own words. Okay. So we know that Griffis was
involved in the murder and we know he was there at 1801 West
Adams based upon the cell phone evidence and based upon his
own words of going for blood, body for body. He is a co-
conspirator. He is an aider and abettor. He is a part of that plan
that I’m talking about.
       “Who is the other person who was a part of this plan? ‘I
saw Baby Slick, fool. How the fuck.’ [Defendant] says, ‘Say no
names, man.’ Think about that. The innocent response would be
why the hell are we here? What—what the hell are we doing
here about Baby Slick? What does that got to do with us, me and




                                34
you, being in this jail cell together? That’s what an innocent
person would say. But a guilty person would whisper, ‘They don’t
even know that we know each other.’
       “This is after the interview. ‘Police know your car and
they’re trying to catch us for that hot one.’ An innocent person
would say what hot one? What the hell are you talking about? I
had nothing to do with this. That’s what an innocent person
would say. And if Mr. Griffis was never there, as this defendant
said as he lied to you, if Mr. Griffis was never there, how would
he even know that [defendant’s] car was involved in this drive-by
murder? How would he know that there was any connection
between [defendant] . . . and the murder had they not been there
together?”
       During his rebuttal argument, the prosecutor stated the
following:
       “Griffis’ words are evidence against [defendant]. What they
were speaking about when they were recording, when they were
in a recorded conversation together is evidence against him. It’s
called an adoptive admission. It’s in the jury instructions.
       “Remember we talked about, if I told Steve, ‘Hey, why did
you steal my radio from me?’ And Steve just looks at me and goes
(indicating), doesn’t say anything and walks away, his conduct is
an adoptive admission. If you are being charged with murder,
you’ve been investigated for murder, you’ve been interviewed for
murder, and your friend is talking about a murder, and you’re not
saying anything other than repeating back to the police, ‘I don’t
know,’ that’s an adoptive admission. That is circumstantial
evidence. And it goes back to admission.”
       After the prosecutor’s rebuttal argument, the trial court
held a sidebar conference at which it noted that the jury had not




                               35
been instructed on adoptive admissions and asked the attorneys
whether an adoptive admissions instruction should have been
given. The prosecutor argued the instruction applied. Defense
counsel argued Griffis’s statements were not accusatory towards
defendant.
      The trial court declined to instruct the jury on adoptive
admissions. It stated it thought the instruction applied, but did
not want to reopen argument and was concerned the jury would
give the instruction undue weight.

      2.    Analysis

       To establish ineffective assistance of counsel, a defendant
must show that defense counsel’s performance was deficient and
prejudicial—i.e., that there was a reasonable probability that
there would have been a different outcome absent counsel’s
deficient performance. (People v. Mai (2013) 57 Cal.4th 986,
1009.) A reviewing court may resolve an ineffective assistance
claim by deciding only the question of prejudice. (Strickland v.
Washington (1984) 466 U.S. 668, 697 [“If it is easier to dispose of
an ineffectiveness claim on the ground of lack of sufficient
prejudice, which we expect will often be so, that course should be
followed”].)
       Defendant’s ineffective assistance of counsel claim is
unavailing because defendant did not suffer prejudice as a result
of defense counsel’s failure to request an instruction on adoptive
admissions; there was significant other evidence of guilt.
Independent of any statement Griffis made to defendant in the
jail cell, the evidence showed that defendant, Griffis, and Smith




                                36
were members of the Rolling 20s Bloods. The Rollings 20s Bloods
and Rolling 30s Crips were rival gangs.
       In the hours after Smith was shot and killed, video
evidence showed defendant’s Chevy Malibu involved in the
Sammy’s Liquor Store shooting. Sammy’s Liquor Store was in
Rolling 30s Crips territory. Cell phone evidence showed
defendant and Griffis in the area. After the shooting, Griffis
made incriminating social media posts. Two days after the
shooting, defendant canceled his cell phone account. Within two
months of the shooting, defendant sold his Chevy Malibu. In his
jail cell conversation with Griffis, defendant repeatedly told
Griffis not to say anything to the police, admitted his car was at
the scene of the Sammy’s Liquor Store shooting, said their
phones were supposed to be off or in airplane mode,
acknowledged that they might received life terms, and prayed
that God would spare them.

E.    Gang Evidence

      Defendant argues the trial court violated the confrontation
clause when it permitted the prosecution to use conviction
records of Rolling 20s Bloods members “to prove the dates of
predicate offenses required to establish the gang enhancements
under section 186.22.” He further argues that recent
amendments to section 186.22 in Assembly Bill No. 333 render
deficient the jury instruction on the “pattern of criminal gang
activity” element of the gang enhancement allegations and the
evidence presented at trial was insufficient to establish that
element under the new amendments.




                               37
      1.    Confrontation Clause

       At the time of trial, section 186.22, subdivision (e) provided:
“As used in this chapter, ‘pattern of criminal gang activity’ means
the commission of, attempted commission of, conspiracy to
commit, or solicitation of, sustained juvenile petition for, or
conviction of, two or more of the following offenses, provided at
least one of these offenses occurred after the effective date of this
chapter and the last of those offenses occurred within three years
after a prior offense and the offenses were committed on separate
occasions, or by two or more persons . . . .”
       To prove a “pattern of criminal activity” by the Rolling 20s
Bloods, the prosecution introduced certified conviction records for
two Rolling 20s Bloods members—Bryan Harris and Deleon
Givens. The certified records for Harris showed he committed a
robbery and dissuaded a witness on April 19, 2015. The certified
records for Givens showed he committed a kidnapping for robbery
and robbery on October 30, 2014. Officer Thompson testified that
Harris and Givens were Rolling 20s Blood gang members at the
time they committed those offenses.
       Defendant did not object to the admission of Harris’s or
Givens’s conviction records as violating his right to confrontation
or at all. Accordingly, he has forfeited his confrontation clause
challenge. (People v. Redd (2010) 48 Cal.4th 691, 730 [defendant
“did not raise an objection below based upon the confrontation
clause, and therefore has forfeited this claim”].)




                                 38
      2.    Assembly Bill No. 333 Amendments to Section 186.22

      Assembly Bill No. 333, which went into effect on
January 1, 2022, amended and renumbered section 186.22,
subdivision (e) as section 186.22, subdivision (e)(1) which
provides: “As used in this chapter, ‘pattern of criminal gang
activity’ means the commission of, attempted commission of,
conspiracy to commit, or solicitation of, sustained juvenile
petition for, or conviction of, two or more of the following offenses,
provided at least one of these offenses occurred after the effective
date of this chapter, and the last of those offenses occurred within
three years of the prior offense and within three years of the date
the current offense is alleged to have been committed, the
offenses were committed on separate occasions or by two or more
members, the offenses commonly benefited a criminal street
gang, and the common benefit of the offense is more than
reputational . . . .”
      Citing In re Estrada (1965) 63 Cal.2d 740, defendant
contends Assembly Bill No. 333’s provisions are ameliorative and
thus apply retroactively to his case which is not yet final. The
Attorney General concedes that most of Assembly Bill No. 333’s
provisions—including those at issue in this appeal—apply to non-
final judgments.11 We agree with the parties. (See People v.
Lopez (2021) 73 Cal.App.5th 327, 343–344 (Lopez).)


11    Assembly Bill No. 333 added section 1109 which permits a
defendant to request a bifurcated trial on gang allegations. The
Attorney General argues that section 1109 applies prospectively
only. We need not decide whether section 1109 applies
retroactively or prospectively as that is not an issue defendant
raises in his appeal.




                                 39
      Defendant next contends that the jury was not properly
instructed because the instruction on the gang enhancement
allegations did not tell the jury that the offenses used to establish
a “pattern of criminal gang activity” had to benefit a criminal
street gang commonly in a way that was more than reputational,
the last of those offenses had to occur within three years of the
prior offense and within three years of the date the current
offense is alleged to have been committed, and the currently
charged offenses could not be used to establish a pattern of
criminal activity. The error was prejudicial and the gang
enhancements must be reversed, he contends, because there was
no evidence that Harris’s and Givens’s crimes commonly
benefited a gang in a way that was non-reputational.
      The Attorney General argues that remand is unnecessary
because the jury would have found the gang enhancements to be
true under section 186.22’s new requirements. According to the
Attorney General, there was overwhelming evidence that Rolling
20s Bloods members committed robberies that commonly
benefited the gang in a way that was more than reputational.
The predicate offenses included Harris’s and Givens’s robbery
convictions. Officer Thompson testified that primary or common
activities of the Rolling 20s Bloods included robberies and money
acquired through criminal activity was shared among the gang
members—for example, to post bail and purchase firearms.
      In Lopez, supra, 73 Cal.App.5th 327, the Court of Appeal
considered an insufficient evidence challenge to a jury’s gang
enhancements findings in light of the recent amendments to
section 186.22. (Id. at p. 343.) It held that the gang
enhancement findings had to be vacated because “the jury was
not prohibited from relying upon the currently charged offenses




                                 40
in determining whether a pattern of criminal gang activity had
been proven, nor was it instructed that it had to find that the
benefit to the gang from the charged offenses was more than
reputational.” (Id. at p. 346.) It rejected the People’s argument
that “evidence on these two points was presented to the jury that
would have been sufficient to comply with these new statutory
requirements.” (Ibid.) It reasoned that “as the trial took place
long before the statute was amended, the jury was not asked to,
and therefore did not, make the factual determinations that are
now required by the amendments to section 186.22. To rule that
the existence of evidence in the record that would permit a jury to
make a particular finding means that the jury need not actually
be asked to make that finding would usurp the jury’s role and
violate [the defendant’s] right to a jury trial on all the elements of
the charged allegations. [Citations.]” (Ibid.) The court
remanded the matter to give the People the opportunity to prove
the applicability of the gang enhancements under the
amendments to section 186.22. (Ibid.)
       We agree with the Lopez court’s analysis and thus reject
the Attorney General’s argument that we should affirm the jury’s
true findings on the gang enhancement allegations because there
was evidence in the record from which the jury could have found
the allegations true under the recent amendments to section
186.22. We vacate the jury’s true findings on the gang
enhancement allegations and remand the matter to give the
People the opportunity to retry the gang enhancement allegations
under the amendments to section 186.22. (Lopez, supra, 73
Cal.App.5th at p. 346.)




                                 41
                     IV.    DISPOSITION

      The jury’s true findings on the gang enhancement
allegations are reversed. The matter is remanded to the trial
court to give the People the opportunity to retry the gang
enhancements allegations under Assembly Bill No. 333’s
amendments to section 186.22 and for the court to resentence
defendant as necessary. In all other respects, the judgment is
affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                         KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                               42